Dismissed and Opinion filed February 6, 2003








Dismissed and Opinion filed February 6, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00640-CV
____________
 
YORKSHIRE HOMES, INC., Appellant
 
V.
 
REEM GHALIB and MOHAMMAD TAREK AL-ASSI, Appellees
 

 
On
Appeal from the 133rd District Court
Harris
County, Texas
Trial
Court Cause No. 01-42358
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 3, 2002.  On August 1, 2002, this Court ordered the
parties to mediation.  On January 31,
2003, appellant filed an unopposed motion to dismiss the appeal because the
case has been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.